Citation Nr: 0801377	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
nonservice-connected pension benefits at issue was properly 
created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the VA Regional Office (RO) in St. Paul, 
Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 1999 rating decision, entitlement to 
nonservice-connected pension benefits was granted effective 
July 1999.  In May 2003, the record reflects that the veteran 
notified VA that he was receiving Social Security 
Administration (SSA) effective March 2003.  Based on the SSA 
information, VA proposed to reduce the veteran's VA benefits 
based on the increase in his income.  The action was 
undertaken in October 2003.  The retroactive reduction was 
made effective May 1, 2003.  Thereafter, the veteran was 
notified that the amount of the overpayment was $4,174.  A 
September 2004 audit explained how the debt was calculated.  

In September 2005, the veteran was sent another letter which 
stated that VA proposed to further reduce the veteran's 
nonservice-connected pension benefits effective April 2002, 
based on the fact that his wife had been receiving SSA income 
which was not previously reported.  In a February 2006 
letter, the veteran was advised to disregard the earlier VA 
letter and thereby informed him that based on additional 
income information regarding 2003 Medicare premiums, his VA 
benefits had been further adjusted, also to include his 
wife's SSA income.  In April 2006, the veteran was notified 
that action had been taken to retroactively reduce his 
pension benefits effective April 2002.  This action created 
further overpayment.  In May 2006, he was informed that there 
was an overpayment in the amount of $9061.  

The Board notes that the veteran's contentions clearly 
reflect his belief that there is one overpayment.  It is 
unclear from the documents of record whether the veteran's 
original overpayment was increased to $9061, or if a second 
separate overpayment in the amount of $9061 was created.  
There is no audit regarding the $9061 amount.  The statement 
of the case was issued prior to the action which increased or 
created a second overpayment and a supplemental statement of 
the case was not issued, despite the veteran's contentions 
regarding the overall overpayment issue.  

In light of the foregoing, the Board finds that a paid and 
due audit should be performed regarding the $9061 amount.  It 
should be clearly stated whether this is a separate 
overpayment, or whether this amount represents an increase in 
the initial overpayment.  Either way, the veteran is clearly 
disputing that amount.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  VCAA does not apply 
to waiver issues.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases (Chapter 53) was 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  However, the Court has not 
indicated if VCAA applies to creation issues which are not 
found in that Chapter.  Thus, a VCAA letter should be issued 
as to the creation issue(s).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Prepare a paid and due audit of the $9061 
debt.  The veteran should be clearly advised 
if he has one or two overpayments

3.  Review whether the creation of the 
debt(s) at issue was proper.  If upon 
completion of the requested action, any issue 
on appeal remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to any issue remaining on appeal.  
Thereafter, the veteran should be afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


